            Case 5:21-cv-01636-JMG Document 1 Filed 04/07/21 Page 1 of 14




                       IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA
_____________________________________
KASHMAN HARRIS                         :
15 Deer Path Road                      :
Robesonia, PA 19551                    :    CIVIL ACTION
                                       :
              Plaintiff,               :    No. ______________
                                       :
       v.                              :
                                       :    JURY TRIAL DEMANDED
SKIPPACK EMERGENCY MEDICAL             :
SERVICES, INC.                         :
4058 Mensch Road                       :
Skippack, PA 19474                     :
                                       :
              Defendant.               :
____________________________________ :

                                 CIVIL ACTION COMPLAINT

       Plaintiff, by and through his undersigned counsel, hereby avers as follows:

                                        INTRODUCTION

       1.       This action has been initiated by Kashman Harris (hereinafter referred to as

“Plaintiff,” unless indicated otherwise) against Skippack Emergency Medical Services, Inc.

(hereinafter referred to as “Defendant,” unless indicated otherwise) for violations of Section 1981

of the Civil Rights Act of 1866 (“Section 1981” - 42 U.S.C. § 1981) and Tittle VII of the Civil

Rights Act of 1964 (“Title VII” – 42 U.S.C. §§ 2000e, et seq.). As a direct consequence of

Defendant’s unlawful actions, Plaintiff seeks damages as set forth herein.

                                 JURISDICTION AND VENUE

       2.       This Court has original subject matter jurisdiction over the instant action pursuant

to 28 U.S.C. §§ 1331 and 1343(a)(4) because it arises under the laws of the United States and seeks

redress for violations of federal laws. Any state claims herein or included would be proper under
             Case 5:21-cv-01636-JMG Document 1 Filed 04/07/21 Page 2 of 14




this Court’s ancillary or supplemental jurisdiction to hear state claims arising out of the same

common nucleus of operative facts as those set forth in Plaintiff’s federal claims.

        3.       This Court may properly maintain personal jurisdiction over Defendant because its

contacts with this state and this judicial district are sufficient for the exercise of jurisdiction over

Defendant to comply with traditional notions of fair play and substantial justice, satisfying the

standard set forth by the United States Supreme Court in International Shoe Co. v. Washington,

326 U.S. 310 (1945) and its progeny.

        4.       Pursuant to 28 U.S.C. § 1391(b)(1) and (b)(2), venue is properly laid in this District

because actions underlying this case occurred in this District and Defendant is deemed to reside

where they are subject to personal jurisdiction, rendering Defendants herein as well.

                                              PARTIES

        5.       The foregoing paragraphs are incorporated herein in their entirety as if set forth in

full.

        6.       Plaintiff is an adult male residing at the above-captioned address.

        7.       Skippack Emergency Medical Services, Inc. (“Defendant”) is a Pennsylvania entity

providing Ambulance services regionally in Southeastern Pennsylvania.

        8.       At all times relevant herein, Defendant acted by and through its agents, servants,

and employees, each of whom acted at all times relevant herein in the course and scope of their

employment with and for Defendant.

                                   FACTUAL BACKGROUND

        9.       The foregoing paragraphs are incorporated herein in their entirety as if set forth in

full.

        10.      Plaintiff is a 56-year-old, black (African-American) male.




                                                   2
             Case 5:21-cv-01636-JMG Document 1 Filed 04/07/21 Page 3 of 14




           11.     Plaintiff was hired by Defendant in or about August of 2004; and in total, Plaintiff

was employed with Defendant for approximately 16 years (until January of 2020, as explained

infra).

           12.     Plaintiff’s supervisory hierarchy (in ascending order) while in the employ of

Defendant (at relevant times surrounding his termination) was as follows: Todd Evans (Direct

Supervisor); Dan Greco (Chief of Operations); and Barry Evans (President).

           13.     Plaintiff worked for his first few years with Defendant as a Paramedic. By 2006,

Plaintiff was promoted to the position of Battalion Chief.

           14.     As the Battalion Chief, Plaintiff worked in a management role, supervised

employees, ordered supplies, and engaged in hiring or other management duties as typical of his

role.

           15.     As Battalion Chief, Plaintiff was generally scheduled for 36 hours per week

wherein he was still working the majority of hours as a Paramedic but getting paid and working

approximately 12 of the 36 hours in a supervisory or administrative capacity. Hence, Plaintiff

worked approximately 24 hours as a Paramedic simultaneously.

           16.     In or about 2016, the workplace dynamic was changing dramatically. In particular,

a second “Evans” family member was brought into management. At this point in time, Jeanne

Evans (wife of Barry Evans) had also become a supervisor working with (and above) Plaintiff.1

           17.     In the timeframe of 2016-2017, Plaintiff had started experiencing quite a hostile

work environment (outlined below). Notably, prior to 2018, Plaintiff had performed remarkably,




1
    Barry Evans was the President, and Jeanne Evans was brought in as the Chief of Skippack EMS.



                                                         3
           Case 5:21-cv-01636-JMG Document 1 Filed 04/07/21 Page 4 of 14




had never been counseled or disciplined, and was viewed as an outstanding Battalion Chief for

nearly a decade.

         18.      Todd Evans, Dan Greco, and Jeanne Evans were quite hostile with Plaintiff such

that Plaintiff formed the opinion it was likely racially motivated. Plaintiff was in fact the only

African-American employee in a supervisory role for Defendant, and Defendant’s entire

organization was (and likely remains) nearly all non-black.

         19.      From 2016 through 2018, Plaintiff experienced the following types of

mistreatment:

                  (a) Jeannie Evans was making derogatory comments about Plaintiff within the
                      workplace to many members of Defendant (although she exhibited serious
                      performance problems and narcotics control problems);

                  (b) Plaintiff was having duties gradually removed from him (such as the ordering
                      of supplies);

                  (c) Plaintiff was being treated really abusively by Todd Evans, Jeannie Evans, and
                      Dan Greco;

                  (d) Plaintiff’s scheduling decisions were being adjusted or overridden
                      inappropriately;

                  (e) Plaintiff was being accused of errors that were so inaccurate, Defendant’s
                      management was having to apologize to him;2

                  (f) Communication of supervisory matters were not primarily going through
                      Plaintiff, but rather, being directed through other management;3

                  (g) By May 25, 2018, John Kelly (Vice President of EMS) was e-mailing Barry
                      Evans that Greco appears to be intentionally trying to “antagonize” Plaintiff,
                      fails to assist Plaintiff, schedules people without telling Plaintiff, and permits

2
  Dan Greco for example e-mailed Plaintiff on February 28, 2018 “to apologize” for his treatment of Plaintiff and
stated “I hope that we can move forward from this and work together and if I’m doing something wrong, please tell
me so I can fix it.”
3
 See May 19, 2018 e-mail from John Kelly identifying that Plaintiff’s supervisory status as being a direct conduit for
communications is being completely usurped.



                                                          4
           Case 5:21-cv-01636-JMG Document 1 Filed 04/07/21 Page 5 of 14




                       other employees who are totally deficient to continue working without
                       consequence or discipline; and

                  (h) By June of 2018, John Kelly (Vice President of EMS) was expressing concerns
                      on Plaintiff’s behalf that Plaintiff was being singled out and “nailed” for things
                      not enforced against anyone else.4

         20.      In or about June of 2018, Plaintiff was involuntarily removed from the position of

Battalion Chief. This demotion communication to Plaintiff was from Barry Evans.

         21.      By July 2018, John Kelly (Vice President of EMS) e-mailed Barry Evans and Dan

Greco outlining that: (a) they “accomplished [their] goal of getting rid of Plaintiff; (b) hiring was

being done without any input from Plaintiff; (c) Plaintiff was held accountable without any

information on supposedly new or changed policies; (d) Greco was “purposely bypassing

[Plaintiff] and causing conflict;” (e) nobody else with significant errors or problems were being

held accountable except Plaintiff even if Plaintiff did make any mistakes; and (f) what was done

to Plaintiff created a very negative image internally.5

         22.      Following Plaintiff’s removal as a Battalion Chief, he was reduced from $34.00 per

hour to $29.00 per hour. Additionally, he lost his 12 hours of work in this capacity and was to

generally only work the remaining 24 hours in a Paramedic capacity.




4
  On behalf of Plaintiff, Kelly wrote to Barry Evans outlining inter alia: Dan Greco: (1) “is making no attempt to work
together” with Plaintiff; (2) is creating an unprofessional image by having all scheduling run through him instead of
Plaintiff; (3) has created many of the problems that reflect on Plaintiff; (4) condones selective enforcement of clothing
policies against Plaintiff and tries to “nail” Plaintiff only.
5
 The types of mistreatment Plaintiff experienced in this complaint were just that, examples. Plaintiff endured much
more significant mistreatment, but he provides for notice purposes only several examples.



                                                           5
             Case 5:21-cv-01636-JMG Document 1 Filed 04/07/21 Page 6 of 14




           23.      Todd Evans (Caucasian) became the Battalion Chief (and remains in this role

through the present). As of elevation to this role, Evans was far less qualified than Plaintiff and

had exhibited serious performance concerns.6

           24.      Plaintiff continued to work for Defendant from 2018 through 2019. He did so in a

very professional, hard-working, and objectively stellar manner. Plaintiff was (and remains) an

excellent Paramedic and dedicated to helping people, notwithstanding abuse he endured.

           25.      During the second half of 2019, Plaintiff was experiencing significant selective

treatment. Plaintiff was literally the most qualified Paramedic working for Defendant, yet when he

would request or identify availability for work shifts such shifts were repeatedly being given to

others, new employees, or per diem workers (who were non-black).

           26.      Defendant’s management also intentionally gave Plaintiff a difficult time claiming

Plaintiff no-showed for a shift on December 13, 2019. But Plaintiff had never no-showed for a

shift in over 15 years, and him supposedly being scheduled for said shift was not even properly or

effectively communicated to him (if it were the case).7

           27.      Nonetheless, Plaintiff was continually being scheduled through early January

2020, but Plaintiff was rightfully frustrated that he was not being given so many available shifts

on such a disparate and intentionally selective basis. Nor was Plaintiff being given open or

available roles of more (or full-time) hours that exited in the second half of 2019.




6
    While Todd Evans doe share the same last name as Barry and Jeanne Evans, he is not related to them.
7
  There was only a discussion about Plaintiff possibly working a shift on 12/13/19. Greco (and Todd Evans) had told
Plaintiff to put a “hold on that” date for work since there may be a conflict with Plaintiff having another full-time job.
Plaintiff expected to hear back about whether he was in fact being scheduled or confirmed to work, as Greco intended
to see if another person would cover the shift before considering Plaintiff. Plaintiff did not receive a call, text or e-
mail indicating he was actually scheduled to work (if that were indeed the case). Plaintiff was still accused of not
working that shift.



                                                            6
         Case 5:21-cv-01636-JMG Document 1 Filed 04/07/21 Page 7 of 14




       28.       On January 2, 2020, Plaintiff could not internalize what he was feeling any longer.

He e-mailed Peter Macaluso (Vice President) and John Kelly (a volunteer EMT at this time) stating

he wanted a formal complaint process to be initiated due to “racial hatred against him.” He further

identified that he had become aware that Greco uses racial slurs.

       29.       Instead of scheduling a meeting with Plaintiff based upon his request to discuss

racial discrimination concerns:

             •   On January 3, 2020, Macaluso told Plaintiff “the racial slur is a serious accusation”
                 via e-mail;

             •   On January 7, 2020, Plaintiff was e-mailed by Greco that his complaints will be
                 discussed at the personnel meeting tonight (inclusive of with Macaluso);

             •   On January 23, 2020, Plaintiff was e-mailed by Greco: “You have been temporarily
                 removed from the schedule. This includes all shifts from this date forward.”

       30.       Plaintiff was terminated from his employment effective June 23, 2020, as he was

never permitted to resume working, never rescheduled, and never given any response to inquiries

about when he could resume working. And Plaintiff’s termination (regardless of label) occurred

within 15 business days of Plaintiff expressing racial discrimination concerns.

       31.       Nothing prior to Plaintiff’s federally-protected complaint of discrimination resulted

in Plaintiff’s termination from employment, as: (1) he was still being scheduled up to his complaint

of discrimination and thereafter; (2) he only had 1 disciplinary incident to his knowledge in nearly

16 years (although the scheduling issue was not even his fault); and (3) there were no intervening

incidents resulting in Plaintiff’s (permanent) schedule removal and termination other than his

complaint(s) of racial discrimination.

       32.       Lastly, Defendants did not even meet with Plaintiff about his serious racial

concerns, let alone conduct any formal investigation before rushing to promptly retaliate against

Plaintiff by and through a permanent schedule removal (and termination from employment).


                                                   7
           Case 5:21-cv-01636-JMG Document 1 Filed 04/07/21 Page 8 of 14




                                                 Count I
                                     Violations of 42 U.S.C. § 1981
                                  (Racial Discrimination & Retaliation)

         33.      The foregoing paragraphs are incorporated herein in their entirety as if set forth in

full.

         34.      Plaintiff was demoted, denied additional shifts, denied full-time work, and

terminated because of his race.

         35.      Plaintiff was also denied shifts, permanently removed from the work schedule, and

terminated due to complaints of racial discrimination.

         36.      These actions as aforesaid constitute violations of 42 U.S.C. § 1981. 8 And no

administrative exhaustion of such claims is required under § 1981.

                                                 Count II
                             Violations of Title VII of the Civil Rights Act of 1964
                                 (Racial Discrimination & Retaliation)

         37.      The foregoing paragraphs are incorporated herein in their entirety as if set forth in

full.

         38.      Administrative exhaustion is required to proceed under Title VII of the Civil Rights

Act of 1964 (“Title VII”). Plaintiff legally and effectively exhausted such filing requirements with

the Equal Employment Opportunity Commission (“EEOC”) as follows:

                  (1) On or about January 24, 2020, Plaintiff attempted to initiate and file a Charge
                      with the EEOC for discrimination and retaliation as outlined in this lawsuit.
                      Once this is done, any deadlines or statute of limitations for EEOC filings are
                      automatically tolled because the EEOC is so backlogged while it issues an
                      “inquiry number.” Plaintiff was in fact assigned an EEOC inquiry number of
                      530-2020-02026.


8
 See Jones v. R.R. Donnelley & Sons Co., 541 U.S. 369, 382, 124 S. Ct. 1836, 158 L. Ed. 2d 645 (2004)(resolving
split nationwide that § 1981 claims are governed by a 4-year statute of limitations. See also Haynes v. Northrop
Grumman Shipbuilding, Inc., 2011 U.S. Dist. LEXIS 33230, at *14 (S.D. Miss. 2011)(following the Supreme Court’s
holding in Donnelley, all demotion or termination claims under §1981 are governed by a 4-year statute of limitations).



                                                          8
Case 5:21-cv-01636-JMG Document 1 Filed 04/07/21 Page 9 of 14




    (2) The EEOC upon receiving an inquiry is supposed to meet with a claimant (such
        as Plaintiff) to formalize a Charge. Due to the COVID-19 pandemic, Plaintiff
        was not scheduled until 9/9/20 to participate in an EEOC interview to formalize
        his Charge.

    (3) On 9/3/20, Plaintiff was informed by the EEOC due to “unforeseen
        circumstances” his meeting to formalize his Charge was “cancelled” and that
        he would be contacted to “finalize” his “Charge.” Therein, the EEOC
        “apologized” to Plaintiff.

    (4) Plaintiff continued to try to follow up with the EEOC to formalize his Charge
        but had learned that the EEOC lost, misplaced, or closed his file. Plaintiff was
        regularly expressing concerns to the EEOC that he was unable to check the
        status of his case on the EEOC electronic portal.

    (5) After waiting for more than a year following repeated EEOC errors, Plaintiff
        was sent an e-mail (dated March 10, 2021) from Robert McMeekin of the
        EEOC (a Supervisor). Therein, on behalf of the EEOC, McMeekin apologized
        to Plaintiff stating the EEOC completely failed to follow up with him, the
        EEOC engaged in a substantial “oversight,” the EEOC reopened his inquiry,
        and wanted information substantiating his Charge.

    (6) Plaintiff immediately submitted Charge information and questionnaires to the
        EEOC on march 16, 2021, within less than a week.

    (7) Following submissions by Plaintiff to the EEOC as requested, McMeekin again
        reiterated his apologies, advised that he needed to consult with his management
        on how to handle the EEOCs errors, and informed Plaintiff that a right-to-sue
        letter was being issued because so much time had passed.

    (8) On March 23, 2021, the EEOC issued Plaintiff a right-to-sue letter for him to
        pursue racial and retaliation claims against Defendant. And Plaintiff timely
        initiated this lawsuit from receipt of the right-to-sue letter.

    (9) There is nothing Plaintiff could have done further to properly exhaust his
        administrative claims before the EEOC due to the pandemic and it’s repeated
        errors.

    (10) It’s well established that there is a frequent problem with EEOC errors and
         they should never inure to the detriment or prejudice a litigant. See e.g.
         Holender v. Mut. Indus. N., Inc., 527 F.3d 352, 357 (3d Cir. 2008)(explaining
         mistakes by the EEOC cannot prejudice any party, and it is for Congress to
         address institutional problems within the EEOC also recognized by the
         Supreme Court in Holowecki).




                                     9
         Case 5:21-cv-01636-JMG Document 1 Filed 04/07/21 Page 10 of 14




        39.    Plaintiff’s claims herein though are different than as set forth under §1981. Plaintiff

only seeks relief under Title VII for those incidents occurring within 300 days prior to January 24,

2020.

        40.    In 2019, Plaintiff was denied shifts, permanently removed from the work schedule,

and terminated due to his race or complaints of racial discrimination.

        41.    These actions as aforesaid constitute violations of Title VII.

        WHEREFORE, Plaintiff prays that this Court enter an Order providing that:

        A.     Defendant is to compensate Plaintiff, reimburse Plaintiff, and make Plaintiff whole

for any and all pay and benefits Plaintiff would have received had it not been for Defendant’s

illegal actions, including but not limited to back pay, front pay, salary, pay increases, bonuses,

insurance, benefits, training, promotions, reinstatement, and seniority.

        B.     Plaintiff is to be awarded punitive damages, as permitted by applicable law, in an

amount believed by the Court or trier of fact to be appropriate to punish Defendants for their

willful, deliberate, malicious and outrageous conduct and to deter Defendants or other employers

from engaging in such misconduct in the future;

        C.     Plaintiff is to be accorded other equitable and legal relief as the Court deems just,

proper, and appropriate (including but not limited to damages for emotional distress / pain and

suffering);

        D.     Plaintiff is to be awarded the costs and expenses of this action and reasonable

attorney’s fees as provided by applicable federal and state law.

        E.     Plaintiff is to receive a trial by jury as requested in the caption of this Complaint.




                                                 10
        Case 5:21-cv-01636-JMG Document 1 Filed 04/07/21 Page 11 of 14




                                           Respectfully submitted,

                                           KARPF, KARPF & CERUTTI, P.C.


                                    By:    _______________________________
                                           Ari R. Karpf, Esq.
                                           3331 Street Road
                                           Two Greenwood Square, Suite 128
                                           Bensalem, PA 19020
                                           (215) 639-0801
Dated: April 7, 2021




                                      11
  Case 5:21-cv-01636-JMG Document 1 Filed 04/07/21 Page 12 of 14




       ===========h~ëÜã~å=e~êêáë


pâáéé~Åâ=bãÉêÖÉåÅó=jÉÇáÅ~ä=pÉêîáÅÉëI=fåÅK




QLTLOMON
                            Case 5:21-cv-01636-JMG
                                                UNITEDDocument   1 Filed
                                                       STATES DISTRICT    04/07/21 Page 13 of 14
                                                                       COURT
                                                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                                           DESIGNATION FORM
                     (to be used by counsel or pro se plaintiff to indicate the category of the case for the purpose of assignment to the appropriate calendar)

                       NR=aÉÉê=m~íÜ=oç~ÇI=oçÄÉëçåá~I=m^=NVRRN
Address of Plaintiff: ______________________________________________________________________________________________

                       QMRU=jÉåëÅÜ=oç~ÇI=pâáéé~ÅâI=m^=NVQTQ
Address of Defendant: ____________________________________________________________________________________________

Place of Accident, Incident or Transaction: ___________________________________________________________________________
                                             aÉÑÉåÇ~åíDë=éä~ÅÉ=çÑ=ÄìëáåÉëë


RELATED CASE, IF ANY:

Case Number: ______________________________                      Judge: _________________________________                    Date Terminated: ______________________

Civil cases are deemed related when Yes is answered to any of the following questions:

1.     Is this case related to property included in an earlier numbered suit pending or within one year                         Yes                    No X
       previously terminated action in this court?

2.     Does this case involve the same issue of fact or grow out of the same transaction as a prior suit                        Yes                    No X
       pending or within one year previously terminated action in this court?

3.     Does this case involve the validity or infringement of a patent already in suit or any earlier                           Yes                    No X
       numbered case pending or within one year previously terminated action of this court?

4.     Is this case a second or successive habeas corpus, social security appeal, or pro se civil rights                        Yes                    No X
       case filed by the same individual?

I certify that, to my knowledge, the within case              is / X is not related to any case now pending or within one year previously terminated action in
this court except as noted above.
        QLTLOMON
DATE: __________________________________                      __________________________________________                               ARK2484 / 91538
                                                                                                                               ___________________________________
                                                                          Attorney-at-Law / Pro Se Plaintiff                               Attorney I.D. # (if applicable)


CIVIL:

A.            Federal Question Cases:                                                       B.    Diversity Jurisdiction Cases:

       1.     Indemnity Contract, Marine Contract, and All Other Contracts                        1.    Insurance Contract and Other Contracts
       2.     FELA                                                                                2.    Airplane Personal Injury
       3.     Jones Act-Personal Injury                                                           3.    Assault, Defamation
       4.     Antitrust                                                                           4.    Marine Personal Injury
       5.     Patent                                                                              5.    Motor Vehicle Personal Injury
       6.     Labor-Management Relations                                                          6.    Other Personal Injury (Please specify): _____________________
u      7.     Civil Rights                                                                        7.    Products Liability
       8.     Habeas Corpus                                                                       8.    Products Liability –Asbestos
       9.     Securities Act(s) Cases                                                             9.    All other Diversity Cases
       10.    Social Security Review Cases                                                              (Please specify): ____________________________________________
       11.    All other Federal Question Cases
              (Please specify): ____________________________________________



                                                                           ARBITRATION CERTIFICATION
                                                   (

     Ari R. Karpf
I, ____________________________________________ , counsel of record or pro se plaintiff, do hereby certify:

              Pursuant to Local Civil Rule 53.2, § 3(c ) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
     X
              exceed the sum of $150,000.00 exclusive of interest and costs:

              Relief other than monetary damages is sought.


                QLTLOMON
DATE: __________________________________                      _____________________________________ _____                            ARK2484 / 91538
                                                                                                                              ___________________________________
                                                                          Attorney-at-Law / Pro Se Plaintiff                              Attorney I.D. # (if applicable)

NOTE: A trial de novo will be a trial by jury only if there has been compliance with F.R.C.P. 38.

Civ. 609 ( /2018)
                                   Case 5:21-cv-01636-JMG Document 1 Filed 04/07/21 Page 14 of 14
JS 44 (Rev. 06/17)                                                          CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                             DEFENDANTS

e^oofpI=h^pej^k                                                                                               phfmm^`h=bjbodbk`v=jbaf`^i=pbosf`bpI=fk`K

    (b) County of Residence of First Listed Plaintiff                  _Éêâë                                  County of Residence of First Listed Defendant                 jçåíÖçãÉêó
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                      (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                              NOTE:         IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                            THE TRACT OF LAND INVOLVED.

  (c) Attorneys (Firm Name, Address, and Telephone Number)                                                    Attorneys (If Known)
h~êéÑI=h~êéÑ=C=`ÉêìííáI=mK`KX=PPPN=píêÉÉí=oç~ÇI=qïç=dêÉÉåïççÇ=pèì~êÉI
pìáíÉ=NOUI=_Éåë~äÉãI=m^=NVMOMX=EONRF=SPVJMUMNX=~â~êéÑ]â~êéÑJä~ïKÅçã

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                        III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintif                                    f
                                                                                                         (For Diversity Cases Only)                                             and One Box for Defendant)
❒ 1    U.S. Government               u’ 3     Federal Question                                                                     PTF           DEF                                            PTF      DEF
          Plaintiff                              (U.S. Government Not a Party)                      Citizen of This State          ’ 1           ’ 1     Incorporated or Principal Place         ’ 4     ’ 4
                                                                                                                                                             of Business In This State

❒ 2    U.S. Government                   ’ 4 Diversity                                              Citizen of Another State          ’ 2         ’ 2    Incorporated and Principal Place      ’ 5      ’ 5
          Defendant                             (Indicate Citizenship of Parties in Item III)                                                                of Business In Another State

                                                                                                    Citizen or Subject of a           ’ 3         ’ 3    Foreign Nation                        ’ 6      ’ 6
                                                                                                      Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                                  Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                               TORTS                               FORFEITURE/PENALTY                            BANKRUPTCY                      OTHER STATUTES
❒   110 Insurance                         PERSONAL INJURY                 PERSONAL INJURY           ❒ 625 Drug Related Seizure              ’   422 Appeal 28 USC 158          ❒ 375 False Claims Act
❒   120 Marine                       ’    310 Airplane                  ❒ 365 Personal Injury -           of Property 21 USC 881            ’   423 Withdrawal                 ’ 376 Qui Tam (31 USC
❒   130 Miller Act                   ’    315 Airplane Product                Product Liability     ❒ 690 Other                                     28 USC 157                        3729(a))
❒   140 Negotiable Instrument                  Liability                ❒ 367 Health Care/                                                                                    ❒ 400 State Reapportionment
❒   150 Recovery of Overpayment      ’    320 Assault, Libel &                Pharmaceutical                                                    PROPERTY RIGHTS               ❒ 410 Antitrust
        & Enforcement of Judgment              Slander                        Personal Injury                                               ❒ 820 Copyrights                  ❒ 430 Banks and Banking
❒   151 Medicare Act                 ’    330 Federal Employers’              Product Liability                                             ❒ 830 Patent                      ❒ 450 Commerce
❒   152 Recovery of Defaulted                  Liability                ❒ 368 Asbestos Personal                                             ❒ 835 Patent - Abbreviated        ❒ 460 Deportation
        Student Loans                ’    340 Marine                          Injury Product                                                       New Drug Application       ❒ 470 Racketeer Influenced and
        (Excludes Veterans)          ’    345 Marine Product                  Liability                                                     ❒ 840 Trademark                          Corrupt Organizations
❒   153 Recovery of Overpayment                Liability                 PERSONAL PROPERTY                       LABOR                         SOCIAL SECURITY                ❒ 480 Consumer Credit
        of Veteran’s Benefits        ’    350 Motor Vehicle             ❒ 370 Other Fraud           ❒ 710 Fair Labor Standards              ’ 861 HIA (1395ff)                ❒ 490 Cable/Sat TV
❒   160 Stockholders’ Suits          ’    355 Motor Vehicle             ❒ 371 Truth in Lending              Act                             ❒ 862 Black Lung (923)            ❒ 850 Securities/Commodities/
❒   190 Other Contract                        Product Liability         ❒ 380 Other Personal        ❒ 720 Labor/Management                  ’ 863 DIWC/DIWW (405(g))                  Exchange
❒   195 Contract Product Liability   ’    360 Other Personal                  Property Damage               Relations                       ❒ 864 SSID Title XVI              ❒ 890 Other Statutory Actions
❒   196 Franchise                             Injury                    ❒ 385 Property Damage       ❒ 740 Railway Labor Act                 ’ 865 RSI (405(g))                ❒ 891 Agricultural Acts
                                     ’    362 Personal Injury -               Product Liability      ’ 751 Family and Medical                                                 ❒ 893 Environmental Matters
                                              Medical Malpractice                                           Leave Act                                                         ❒ 895 Freedom of Information
        REAL PROPERTY                       CIVIL RIGHTS                 PRISONER PETITIONS         ❒ 790 Other Labor Litigation              FEDERAL TAX SUITS                       Act
❒   210 Land Condemnation            ❒    440 Other Civil Rights          Habeas Corpus:            ❒ 791 Employee Retirement               ❒ 870 Taxes (U.S. Plaintiff       ❒ 896 Arbitration
❒   220 Foreclosure                  ❒    441 Voting                    ❒ 463 Alien Detainee               Income Security Act                     or Defendant)              ❒ 899 Administrative Procedure
❒   230 Rent Lease & Ejectment       ❒
                                     u    442 Employment                ❒ 510 Motions to Vacate                                             ❒ 871 IRS—Third Party                    Act/Review or Appeal of
❒   240 Torts to Land                ❒    443 Housing/                        Sentence                                                             26 USC 7609                       Agency Decision
❒   245 Tort Product Liability                Accommodations            ❒ 530 General                                                                                         ❒ 950 Constitutionality of
❒   290 All Other Real Property      ❒    445 Amer. w/Disabilities -    ❒ 535 Death Penalty               IMMIGRATION                                                                State Statutes
                                              Employment                  Other:                    ❒ 462 Naturalization Application
                                     ❒    446 Amer. w/Disabilities -    ❒ 540 Mandamus & Other      ❒ 465 Other Immigration
                                              Other                     ❒ 550 Civil Rights                Actions
                                     ❒    448 Education                 ❒ 555 Prison Condition
                                                                        ❒ 560 Civil Detainee -
                                                                              Conditions of
                                                                              Confinement

V. ORIGIN (Place an “X” in One Box Only)
u
’ 1 Original    ❒ 2 Removed from                            ❒    3     Remanded from            ❒ 4 Reinstated or       ’     5 Transferred from    ❒ 6 Multidistrict                   ❒ 8 Multidistrict
        Proceeding                State Court                          Appellate Court              Reopened                    Another District           Litigation -                     Litigation -
                                                                                                                            (specify)                      Transfer                         Direct File
                                            Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                       pÉÅíáçå=NVUN=EQOrp`NVUNFX=qáíäÉ=sff=EQOrp`OMMMF
VI. CAUSE OF ACTION Brief description of cause:
                      sáçä~íáçåë=çÑ=pÉÅíáçå=NVUN=~åÇ=qáíäÉ=sffK
VII. REQUESTED IN     ❒ CHECK IF THIS IS A CLASS ACTION         DEMAND $                                                                                CHECK YES only if demanded in complaint:
     COMPLAINT:           UNDER RULE 23, F.R.Cv.P.                                                                                                      JURY DEMAND:        u’ Yes      ’ No
VIII. RELATED CASE(S)
                        (See instructions):
      IF ANY                                JUDGE                                                                                               DOCKET NUMBER
DATE                                                                      SIGNATURE OF ATTORNEY OF RECORD
           QLTLOMON
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                       APPLYING IFP                                   JUDGE                               MAG. JUDGE

                  Print                                 Save As...                                                                                                                   Reset
